Appellant complains of the fact that we reformed the judgment and sentence in this case to make them conform to the verdict of the jury. There were three counts in the indictment, all of which were submitted to the jury, and they found appellant guilty under count No. 1, which charged him with possession of intoxicating liquor for purposes of sale. The judgment entered and the sentence following same adjudged appellant guilty of possessing a still, etc. That this court may reform a judgment or sentence or both which adjudge and sentence the accused for guilt of an offense different from that embraced by the verdict, is settled law in this state. Many cases will be found collated under subdivision 14 of the notes of article 847, Vernon's Annotated C. C. P., covering the exact contention of appellant in this case and holding adversely to him. We call attention to Sterling v. State, 103 Tex.Crim. Rep.,280 S.W. 777, and Rape v. State (Texas Crim. App.),286 S.W. 1090.
We have again examined appellant's three bills of exception in the light of his able motion for rehearing, and the authorities cited. A statement in one of said bills, emphasis upon which is laid in appellant's motion, to the effect that "It clearly appears," etc., is not any statement of fact made by the court, but is merely a part of appellant's statement of his objection, and was properly so regarded by us in the original opinion.
The motion for rehearing will be overruled.
Overruled. *Page 181